Citation Nr: 1431681	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from October 1990 to December 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In addition to the paper claims file, there is a Virtual VA paperless claims file (an electronic data-based system) associated with the Veteran's claims.  This was reviewed by the Board.

The Veteran appeared and testified at a hearing conducted at the RO in May 2013 by a Decision Review Officer (DRO).  He also testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2014.  A copy of the transcript of the DRO hearing has been associated with the Veteran's paper claims folder, and a copy of the Travel Board hearing has been uploaded into Virtual VA.

The issues of the now reopened service connection claims for a right knee and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 decision, the RO denied the Veteran's claim of service connection for a right knee disorder; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the June 2007 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.

3.  In a June 2007 decision, the RO denied the Veteran's claim of service connection for a left shoulder disorder; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

4.  The evidence added to the record since the June 2007 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder.


CONCLUSIONS OF LAW

1.  Subsequent to the final June 2007 RO decision, new and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Subsequent to the final June 2007 RO decision, new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition on the claims to reopen, further discussion of the duties to notify and assist is not necessary.

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Factual Background

Historically, the appellant's claims for entitlement to service connection for disorders of the right knee and left shoulder were most recently finally denied by the RO in June 2007.  This decision, concerning both the right knee and left shoulder, denied service connection based on a determination that neither disorder was demonstrated to have been treated during the Veteran's time of military service.  The RO essentially determined that neither disorder either occurred in, or was caused by, the Veteran's service.  The service treatment records, including the October 1990 enlistment examination report and the December 1993 separation examination report, are negative for findings relating to either treatment or complains concerning the Veteran's right knee and left shoulder.  The June 2007 decision also considered VA outpatient medical records then available.  These included an April 2007 orthopedic surgery outpatient note, in which it was noted the Veteran injured his right knee in the spring of 1991 while in Iraq.  An April 2007 VA MRI (magnetic resonance imaging) report shows a clinical history of the Veteran incurring a twisting injury to his right knee 15 years ago (1992).  The appellant was notified of that decision and his appellate rights in October 2007.  He did not appeal the decision and it became final.  

In September 2010, the appellant requested that his claim for entitlement to service connection for his right knee and left shoulder be reopened.  See VA Form 21-526b.  

Evidence added to the record since the June 2007 decision includes VA and private medical records, and hearing testimony provided by the Veteran.  

VA treatment records include diagnoses of right knee arthralgia in November 2009, and left shoulder arthralgia and right knee chondromalacia in July and September 2010, respectively.  


In the course of his hearings before the DRO in May 2013, and before the undersigned in March 2014, the Veteran consistently testified that he incurred a fall-related injury during physical training in 1991.  He claims to have injured both his left shoulder and right knee at that time, and to have been treated in sick call for both.  Attempts to obtain records from the Portsmouth Naval Hospital have proven to be unsuccessful.  See January 2013 correspondence from the National Personnel Records Center.  In his March 2014 hearing the Veteran complained of continuing symptoms since his in-service fall.  

Analysis

As noted, the claims for service connection for right knee and left shoulder disorders were most recently finally denied by the RO in June 2007, essentially premised on a finding that there was no record of in-service treatment for the cited disorders, or a showing of a nexus relationship between the currently-identified disorders and the Veteran's service.  The above-cited evidence added to the record subsequent to the June 2007 rating decision includes findings of current right knee and left shoulder problems, as well as statements from the Veteran (in the form of testimony) to the effect that his claimed disorders were treated in service and had continued since that time.  That evidence is new in that it was not previously of record.  The evidence is also material as it addresses an unestablished fact; that is, whether the Veteran was treated in service for his claimed disorders.  That evidence, combined with VA assistance and other evidence of record, would raise a reasonable possibility of substantiating the claims and therefore meets the "low threshold" required to reopen a claim under § 3.156(a).  See Shade.  As such, the claims are reopened.  

In Shade, the United States Court of Appeals for Veteran's Claims (Court) reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  Shade.

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claims.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disorder is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed before it can adjudicate the reopened claims, specifically, a VA examination and opinion are necessary to adjudicate the claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Board observes that following the Veteran's March 2014 hearing conducted by the undersigned, the record was held open so that the Veteran could supply VA with private medical etiology opinions pertaining to his two claimed disorders now on appeal.  He did not.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  As this case needs to be remanded anyway, the Veteran is here provided another opportunity to supply private medical nexus opinions in support of his claims.

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should provide the Veteran an opportunity to supply private medical nexus opinions concerning his instantly-claimed two disorders.  To assist in acquiring any private medical records, the RO/AMC may also, if it deems necessary, provide the Veteran copies of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain any specifically-identified records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If sought after records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  After the development associated with 1. above is completed to the extent possible, the RO/AMC should schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and likely etiology of any current disorders of the right knee and left shoulder.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of disability of the right knee and left shoulder, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

Identify all current diagnoses related to the Veteran's right knee and left shoulder and opine if it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right knee and/or left shoulder disability had its onset in, or is otherwise etiologically related to, his period of military service, to include a fall-related injury during physical training in 1991.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



